EXHIBIT 10.1



PARTICIPATION AGREEMENT

Parties:

Asiarim Corporation
("Asiarim")



Ascenda Corporation
("Ascenda")

And

Bal Investments Limited
(to be known as Commodore Asia Limited)

(the "Company")

Agreement dated 1 July 2010

--------------------------------------------------------------------------------

Parties:


I.
Asiarim Corporation, a public company (OTC BB; symbol: ARMC) with limited
liability construed under the laws of the State of Nevada (USA) and registered
with the Nevada Secretary of State under no. E0448892007-6 and having its
principle offices in Hong Kong (China) at 16/F, 1601 Jie Yang Building, 271
Lockhart Road, Wanchai, hereby duly represented by its President & CEO Mr. Ben
van Wijhe and its Chief Financial Officer Mr. Te Hwai Ho (hereinafter called:
"Asiarim");


and


II.
Ascenda Corporation, a private company with limited liability construed under
the laws of Samoa, having its principle place of business in Shanghai (China) at
1200 Pudong Boulevard, Suite 1703, Pudong, hereby duly represented by its
Director Mr. Donald Ruan (hereinafter called: "Ascenda");


and


III.
Bal Investments Limited, a private company with limited liability incorporated
under the laws of Hong Kong registered with the Companies Registrar under CR no.
1456192 and having its principle place of business in Hong Kong (China) at 16/F,
1601 Jie Yang Building, 271 Lockhart Road, Wanchai, hereby duly represented by
its Managing Director Mr. Philip Chang (hereinafter called: the "Company");


Asiarim, Ascenda and the Company are hereinafter being referred to collectively
as "Parties" and each individually as "Party".



RECITALS


A.
The total number of outstanding shares in the capital stock of Asiarim currently
amounts to twenty six million eight hundred fifty thousand (26,850,000) shares,
par value $0.001;

--------------------------------------------------------------------------------



B. Asiarim is currently the indirect sole shareholder of the Company. It is
acknowledged that the Company was incorporated on or about 14 May 2010. The
Company has not conducted any business activities during the course of business
up to the date of signing this Participation Agreement and it is free from any
liabilities as at the date of signing this Participation Agreement. The company
name of the Company shall be changed to Commodore Asia Limited with immediate
effect;




C.
Asiarim and Ascenda entered into a Heads of Agreement dated 26 May 2010
regarding their future cooperation in a joint venture to be engaged in the
business of the design, sourcing, development, procurement, trade financing and
product support (hereinafter called: the "Joint Venture") of certain computer &
mobile (smart) phone products and other products to be agreed upon in writing by
the Parties from time to time (hereinafter called: the "Products");


D.
The Parties wish to market the Products solely under the trademark 'Commodore'
in various markets in the world;


E.
Commodore Licensing B.V., an indirect wholly-owned subsidiary of Asiarim,
entered or will enter into various other trademark license agreements with other
affiliates of Asiarim and/or Ascenda (e.g. PRI) and/or other third parties
(hereinafter called: the "Commodore Sales Organizations"). The Parties wish that
the Commodore Sales Organizations shall be able to purchase and acquire the
Products from the Company - acting in its capacity as preferred supplier to the
Commodore Sales Organizations - at competitive prices and conditions, in
accordance with and subject to specific terms and conditions as set forth in the
Shareholders' Agreement by and between the Parties. The final version of this
Shareholders' Agreement is attached hereto as Exhibit I;


F.
The Parties wish that Ascenda shall participate in the capital stock of Asiarim
and, initially, in the share capital of the Company, in accordance with and
subject to the terms and conditions of this Participation Agreement (hereinafter
called: the "Agreement").

--------------------------------------------------------------------------------

Parties have agreed as follows:




1.
Participation in the Company


1.1.
Asiarim and the Company shall procure that (the board of directors of) the
Company shall issue and deliver new shares in the share capital of the Company
in such a manner that the total outstanding share capital of the Company shall
amount to ten thousand (10,000) Hong Kong Dollars, divided in ten thousand
(10,000) shares, par value HKD 1. The new shares shall be issued and delivered
in such a manner that each of the Parties will hold the following:


(i)
Five thousand one hundred (5,100) shares, or fifty one percent (51%) of the
outstanding shares in the Company, shall be held by Asiarim;


(ii)
Four thousand nine hundred (4,900) shares, or forty nine percent (49%) of the
outstanding shares in the Company, shall be held by Ascenda.


1.2.
The above mentioned shares shall be issued and delivered to the Parties on any
date within thirty (30) days from the date of this Agreement (hereinafter
called: the "Closing Date").


1.3.
Each of the Parties shall pay-in the nominal value of one (1) Hong Kong Dollar
per share with respect to the shares to be delivered to them on or before the
Closing Date.


2.


Participation(s) in Asiarim


2.1.
On or before the Closing Date, Asiarim shall issue and deliver two million six
hundred eighty five thousand (2,685,000) shares, par value $0.001, in its
capital stock to Ascenda. This number of shares represents ten percent (10%) of
the outstanding shares in the capital stock of Asiarim prior to this issuance.
Ascenda herewith agrees and acknowledges that it shall not sell or transfer any
of the aforementioned shares as long as the (accumulated) Net Sales Targets have
not been achieved to an extent of at least fifty percent (50%) of the targets
set forth herein.

--------------------------------------------------------------------------------

2.2. The above mentioned shares in the capital stock of Asiarim are valued at a
total amount of two million one hundred forty eight thousand (2,148,000) United
States Dollars, or $0.80 per share.


2.3.
Ascenda shall have the right, but not the obligation, to sell and transfer its
stake of forty nine percent (49%) of the outstanding shares in the Company to
Asiarim against the issuance and delivery of another two million six hundred
eighty five (2,685,000) shares, par value $0.001, in the capital stock of
Asiarim within the course of business of three (3) years commencing on the
Closing Date, provided, that the business plan and milestones of Asiarim,
including but not limited to the Net Sales Targets (as defined herein) and
various product launches, have been achieved (the "Share Swap"). The Share Swap
may be executed on a proportional basis as soon as at least fifty percent (50%)
of the accumulated Net Sales Targets have been achieved.


2.4.
In the event that Asiarim, through the joint effort of Ascenda, would be able to
accelerate its actual results of operations in terms of the Net Sales Targets
(as defined herein), Ascenda shall furthermore be entitled to the issuance and
delivery of up to another two million six hundred eighty five (2,685,000)
additional shares, par value $0.001, in the capital stock of Asiarim as an
'earn-out' on a pro-rata basis, meaning that if the (cumulative) Net Sales
Targets would be exceeded by at least one hundred percent (100%) (doubled) or
more, Ascenda would be entitled to the full number of 2,685,000 additional
shares. For example: In the event that the (cumulative) Net Sates Targets would
be exceeded by fifty percent (50%) (thus 150% of the Net Sales Targets), Ascenda
would be entitled to 1,342,500 additional shares.


2.5.
Any and all of the shares in the capital stock of Asiarim to be issued and
delivered hereunder shall be "restricted shares" with a lock-up period of one
(1) year (commencing on the Product Launch Date) and shall be subject to the
regulations of the U.S. Securities and Exchange Acts, as amended, particularly
subject to "rule 144" if the holder of the shares classifies as an affiliate of
Asiarim.

--------------------------------------------------------------------------------

3. Intentionally left blank


4.
Net Sales Targets


The following net sales targets (herein called: the "Net Sales Targets") are
applicable as conditions subsequent for the issuance and delivery of additional
shares in the capital stock of Asiarim under Article 2.3. and Article 2.4. of
this Agreement:


4.1.
Net sales of the Company (Joint Venture) is targeted at one hundred million
(100,000,000) United States Dollars during the course of business of twelve
months commencing on the date of the formal launch of any of the Products.


4.2.
Net sales of the Company (Joint Venture) is targeted at one hundred fifty
million (150,000,000) United States Dollars during the course of business of
twelve months following on the first anniversary of the formal launch of any of
the Products.


5.
Funding of initial operating expense


5.1.
The Parties hereby acknowledge that the operating expense of the Company will be
approximately five hundred thousand (500,000) United States Dollars during the
course of business of the first year of operations of the Joint Venture
commencing on the Closing Date.


5.2.
Asiarim shall arrange to provide funding of up to five hundred thousand
(500,000) United States Dollars (to be paid in instalments as appropriate) for
the benefit of the Company's working capital needs during the initial course of
business. The funds to be provided by (an affiliate of) Asiarim shall be
accounted for as (intercompany) loans bearing interest at a rate of six percent
(6%) per annum. Repayment shall take place out of the operational cash flow of
the Company, if possible from time to time. Initial funding shall be an amount
of one hundred thousand (100,000) United States Dollars to be paid within
fourteen (14) days after signing this Agreement and anticipating a partial
payment of ***** United States Dollars immediately upon signing this Agreement,
followed by partial amounts of ***** United States Dollars per month.

--------------------------------------------------------------------------------

5.3. Any further ongoing operating expense of the Company must be funded by the
Company from the profits derived from its operations, or any alternative
financial funds to be raised by the Company.


6.


Exit Strategy


The Parties will seek an exit opportunity for their mutual interests in the
capital stock of the Company within three (3) years commencing on the date of
this Agreement by means of:


6.1.
a separate listing / quotation of any of the shares in the capital stock of the
Company at a public stock exchange;


6.2.
a swap of shares as stipulated in Article 2.3. of this Agreement in relation to
an initial public offering of the shares in Asiarim at a public stock exchange;
or


6.3.
an active dividend policy.


7.


Other arrangements


7.1.
Ascenda shall have the right to nominate an executive director to the board of
directors of Asiarim acting in the capacity of liaison between the Company and
the Commodore Sales Organizations. Asiarim shall not refuse the appointment of
any such nominated person without fair reasons. The aforementioned right of
Ascenda shall terminate as soon as Ascenda would hold less than five percent
(5%) of the outstanding shares in the share capital of Asiarim.


8.


Announcements and confidentiality


8.1.
No communications to the public or press releases relating to this Agreement and
the transactions contemplated hereby shall be made by any Party unless such
release or statement is previously agreed upon in writing by all of the Parties
or is required under any applicable law or the rules and regulations of any
recognized stock exchange on which the shares of (the parent company of) a Party
are listed. If any applicable law or the rules and regulations of any recognized
stock exchange on which the shares of (the parent company of) a Party are listed
requires the issuance of any communication or press release, the Party subject
to such requirement shall endeavour to consult with the other Party and take
into account its comments prior to issuing any such communication or press
release.

--------------------------------------------------------------------------------

8.2. Each of the Parties shall treat as strictly confidential and not disclose
or use any information received or obtained as a result of entering into this
Agreement (or any agreement entered into pursuant to this Agreement) which
relates to

the provisions of this Agreement and any agreement entered into pursuant to this
Agreement or the negotiations relating to this Agreement (and any such other
agreement); and shall not prohibit disclosure or use of any information if and
to the extent:


(i)
required by law or the rules and regulations of any recognized stock exchange on
which the shares of any (parent company of a) Party are listed;


(ii)
the information is or becomes publicly available (other than by breach of this
Agreement);


(iii)
the other Party has given prior written approval to the disclosure or use,
provided that, prior to disclosure or use of any information, the Party
concerned shall promptly notify the other Parties of such requirement with a
view to providing the other Parties with the opportunity to timely contest such
disclosure or use or otherwise to agree the timing and content of such
disclosure or use.


9.
Miscellaneous


9.1.
This Agreement constitutes the whole and only agreement between the Parties
relating to the subject matters hereof and supersedes and extinguishes any prior
agreement, negotiations, correspondence, undertaking and communications of the
Parties, in relation to the subject matters hereof, whether oral or written
between the Parties.


9.2.
This Agreement may not be amended except by an instrument in writing by all of
the Parties.


9.3.
Each Party shall bear its own expense in connection with this Agreement, unless
in case of a breach of its obligations by a Party, in which case such Party has
the obligation to pay for all reasonable costs incurred by the others, in
accordance with the clauses in this Agreement. Each Party represents to the
others that no finder or broker fee related to the transactions is applicable
other than those fees as mentioned in this Agreement.

--------------------------------------------------------------------------------

9.4. None of the Parties may assign this Agreement at any time or assign or
encumber any of its rights under this Agreement to any of its group companies,
unless with prior written approval of the other Parties. The approval will not
be withheld if the assignment is not in conflict with the rights and obligations
of the other Parties as laid down in this Agreement. Where necessary, the
Parties shall cooperate with such transfer. Parties may not without prior
written consent of the other Parties assign this Agreement or assign or encumber
any rights under this Agreement.


9.5.
If part of this Agreement is or becomes invalid or non-binding, the Parties
shall remain bound to the remaining part. The Parties shall replace the invalid
or non-binding part by provisions that are valid and binding and the legal
effect which, given the contents and purpose of this Agreement, is, to the
greatest extent possible, similar to that of the invalid or non-binding part.


9.6.
All notices, requests, demands or other communications which are required or may
be given pursuant to the terms of this Agreement shall be in writing and shall
be deemed to have been duly given: (i) on the date of delivery if personally
delivered by hand, (ii) upon the third day after such notice is sent by an
internationally recognized overnight express courier, or (iii) by facsimile upon
written confirmation (other than the automatic confirmation that is received
from the recipient's facsimile machine) of receipt by the recipient of such
notice.


10.
Governing law and jurisdiction


10.1.
This Agreement is governed by and shall be construed in accordance with the laws
of the State of Nevada, United States of America.


10.2.
Any dispute arising out of or in connection with this Agreement shall be
submitted to the Court in Las Vegas that has jurisdiction.

--------------------------------------------------------------------------------

This Agreement has been entered into by and between the Parties on this first
day of July of 2010.




For and on behalf of Asiarim,

________________________________ ________________________________ Asiarim
Corporation Asiarim Corporation By: Mr. Ben van Wijhe By: Mr. Te Hwai Ho Title:
President & CEO Title: Chief Financial Officer




For and on behalf of Ascenda,

________________________________ Ascenda Corporation By: Mr. Donald Ruan Title:
Director





For and on behalf of the Company,


________________________________ Bal Investments Limited By: Mr. Philip Chang
Title: Managing Director

--------------------------------------------------------------------------------






EXHIBIT I

Final Draft of Shareholders' Agreement